Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J), rendered October 3, 2001, convicting him of assault in the second degree (two counts), assault in the third degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s pro se motions pursuant to CPL 30.30. There is no evidence in the record that the People’s statement of readiness on July 21, 2000, was not made in good faith or did not reflect an actual present state of readiness (see People v Wilson, 86 NY2d 753 [1995]; People v Kendzia, 64 NY2d 331, 338 [1985]; People v Santana, 233 AD2d 344 [1996]). Therefore, there was no violation of the defendant’s rights pursuant to CPL 30.30.
The defendant’s remaining contention is without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ, concur.